Examiner of record has changed. Please address further correspondence to Examiner Borin, Art Unit 1631.

DETAILED ACTION

Status of Claims

Amendment filed 07/07/2022 is acknowledged.  Claims 1-17 are pending. Claim 9 is withdrawn from further consideration. 	Claims 1-8 and 10-17 are currently under examination. 


Claim Rejections - 35 USC § 101
Claims 1-8 and 10-17 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 

The rejection is maintained for the reasons of record.

Applicant’s arguments have been considered but are not deemed to be persuasive. Applicant argues that the claimed invention improves accuracy of results. In response, an improvement in the judicial exception itself is not an improvement in technology. Even accepting the argument that the claimed process results in improved data, it is not persuasive that the claims are not directed to an abstract mental steps and mathematical calculation. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”); SAP, 898 F.3d at 1170 (“[P]atent law does not protect such claims, without more, no matter how groundbreaking the advance.”). The claimed advance proffered by applicant, that the process provides improved data  may constitute a new or different use of a data analysis process, but it is not persuasive that the process is an improved technological process. 


No art rejn
Examiner’s Comment
Inasmuch as the rejection of record is maintained and the action is made final, the Examiner presents here the following comments on issues to be addressed in the further steps of prosecution:
For claim 1, and dependent thereupon: it is unclear how the method operates for chemical structures not having subunits. 
Likewise, claims 1, 10,and dependent thereupon, it is unclear how the method operates for chemical structures (claim 1) or peptides (claim 10) not producing a fluorescent signal.
For claims 1, 10,and  claims dependent thereupon: the difference in terms “composition of chemical structure” and “structure of chemical structure” is not clear.  For example, for this peptide structure

    PNG
    media_image1.png
    137
    165
    media_image1.png
    Greyscale
 its composition defines its structure. Consequently, 
 it is unclear what is the difference between signal due to chemical composition and signal due to covalent structure.
For claims 3,12: what is “a composition in terms of “number of subunits” (claim3) or “number of amino acids” (claim 12)?  Is it merely a number, so that, for example, for a coefficient a =1, and 3 subunits or amino acids, F=3?  And how this number, i.e., “a model” per claim language, is then converted into a “model description” in claims 1, 10,  and what is a “model description” as opposed to “model”? 
For claims 3,12: how is number of subunits (or amino acids) multiplied by a coefficient equals fluorescence?  What are the units of the parameter F calculated in this manner?
For claims 1, 10,and claims dependent thereupon: how is a “model description” which appears to be a number F as addressed above, is applied to a “signal”? What is the meaning of applying a number F, being merely a quantitative measure of the structure itself, to a signal representing interaction between structure and another molecule?


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb